DIXON, Judge.
Movant appeals from denial of his motion under Rule 27.26. The motion was heard by a special judge, the trial judge having disqualified himself because assertions in the motion questioned the court’s impartiality at the trial. The defendant’s direct appeal resulted in affirmance. State v. Webster, 539 S.W.2d 15 (Mo.App.1976).
Defendant was represented and eviden-tiary hearing was afforded; the court reviewed the movant’s allegations and the evidence presented in explicit and commendable detail, making specific and detailed findings of fact as to each of the allegations.
On appeal from the denial of his motion, the movant complains that the trial court’s findings as to adequacy of representation and the prejudice of the trial court were clearly erroneous. A review of the transcript of the evidentiary hearing on the Rule 27.26 motion reveals that the evidence clearly supports the findings of fact and conclusions of law denying relief. The motion transcript shows that the court hearing the motion reviewed the trial transcript as well as the evidence presented at the 27.26 hearing, and the careful and detailed determination of all the issues raised is clearly supported by the evidence. A detailed review of the movant’s allegations and the evidence upon which the court ruled adversely to the motion would have no prece-dential value. The trial court’s denial of the motion is affirmed. Rule 84.16.
All concur.